NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER





                        NO. CAAP-12-0000759



               IN THE INTERMEDIATE COURT OF APPEALS


                      OF THE STATE OF HAWAI'I


        KE KAILANI DEVELOPMENT LLC, a Hawai'i limited liability
        company, and MICHAEL J. FUCHS, Plaintiffs-Appellants

                                  v.

   KE KAILANI PARTNERS LLC, a Hawaii limited liability company,

  HAWAII RENAISSANCE BUILDERS LLC, a Delaware limited liability

   company registerred in Hawai'i, et al., Defendants-Appellees

                                 and

     JOHN DOES 1-50, JANE DOES 1-50, DOE PARTNERSHIPS 1-50, DOE

   CORPORATIONS 1-50, DOE LIMITED LIABILITY COMPANIES 1-50, DOE

    ENTITIES 1-50, and DOE GOVERNMENTAL UNITS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT

                      (CIVIL NO. 11-1-1577)


        ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION

     (By: Foley, Presiding Judge, Reifurth and Ginoza, JJ.)


          Upon review of the record on appeal, it appears that we


do not have jurisdiction over this appeal that Plaintiffs-


Appellants Ke Kailani Development, LLC, and Michael J. Fuchs


(Appellants) have asserted from the Honorable Bert I. Ayabe's


April 23, 2012 judgment, because the April 23, 2012 judgment does


not satisfy the requirements for an appealable final judgment

  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

under Hawaii Revised Statutes (HRS) 641-1(a) (1993 & Supp. 2011),

Rules 54(b) and 58 of the Hawai'i Rules of Civil Procedure (HRCP)

and the holding in Jenkins v. Cades Schutte Fleming & Wright, 76

Hawai'i 115, 119, 869 P.2d 1334, 1338 (1994).

          HRS § 641-1(a) authorizes appeals to the intermediate

court of appeals from final judgments, orders, or decrees.

Appeals under HRS § 641-1 "shall be taken in the manner . . .

provided by the rules of court."    HRS § 641-1(c).    HRCP Rule 58

requires that "[e]very judgment shall be set forth on a separate

document."   Based on HRCP Rule 58, the Supreme Court of Hawai'i

requires that "[a]n appeal may be taken . . . only after the

orders have been reduced to a judgment and the judgment has been

entered in favor of and against the appropriate parties pursuant

to HRCP [Rule] 58[.]"   Jenkins, 76 Hawai'i at 119, 869 P.2d at

1338.   "[A]n appeal from any judgment will be dismissed as

premature if the judgment does not, on its face, either resolve

all claims against all parties or contain the finding necessary

for certification under HRCP [Rule] 54(b)."     Id. (original

emphasis).   The finding necessary for certification is "an

express determination that there is no just reason for delay . .

. for the entry of judgment."    HRCP Rule 54(b).     Therefore, when

a party seeks appellate review of an order that adjudicates one

or more but fewer than all of the claims, the "party cannot

appeal from [the] circuit court order even though the order may

contain [HRCP Rule] 54(b) certification language; the order must

be reduced to a judgment and the [HRCP Rule] 54(b) certification

language must be contained therein."     Oppenheimer v. AIG Hawaii


                                 -2­
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


Ins. Co., 77 Hawai'i 88, 93, 881 P.2d 1234, 1239 (1994) (emphasis

added).

           The April 23, 2012 judgment does not resolve all claims


against all parties in this case.      Neither does it contain the


express finding of "no just reason for delay” in the entry of


judgment that is necessary for a judgment on one or more but


fewer than all claims pursuant to HRCP Rule 54(b).        Therefore,


under the circumstances, the April 23, 2012 judgment does not


satisfy the requirements for an appealable final judgment under


HRS § 641-1(a), HRCP Rule 54(b), HRCP Rule 58, and the holding in


Jenkins.   Absent an appealable final judgment in this case, the


Appellants' appeal is premature and we lack jurisdiction over


Appeal No. CAAP-12-0000759.


           IT IS HEREBY ORDERED that Appeal No. CAAP-12-0000759 is


dismissed for lack of jurisdiction.


           DATED: Honolulu, Hawai'i, October 1, 2012.




                                       Presiding Judge





                                       Associate Judge





                                       Associate Judge





                                 -3­